Opinion

KATZ, J.
The sole issue in this appeal is whether, under the circumstances of this case, the trial court properly denied the defendant’s motion to suppress evidence found in his vehicle and on his person following a valid traffic stop. The defendant was charged by substitute information with one count of possession of a weapon in a motor vehicle in violation of General Statutes § 29-38,1 and one count of possession of a con*491trolled substance in violation of General Statutes § 21a-279 (c).2 Following a two day hearing on the defendant’s motion to suppress evidence, the trial court, Koletsky, J., denied the motion and the defendant entered a written conditional plea of nolo contendere, reserving the right to appeal the denial of the motion to suppress, pursuant to General Statutes § 54-94a and Practice Book § 4003 (a).3 Thereafter, the court, Dyer, J., sentenced the defendant on both counts to a total effective *492sentence of three years imprisonment, execution suspended after one year, and three years probation. This appeal followed.4
In this appeal, the defendant claims that the trial court improperly denied his motion to suppress evidence found on his person and in his vehicle in violation of the fourth amendment to the United States constitution5 and article first, §§ 7 and 9, of the Connecticut constitution.6 Because we conclude that the officers acted reasonably in detaining the defendant, conducting apatdown of his person and searching his vehicle, we affirm.
The following facts are undisputed.7 On September 18, 1994, shortly after 4 a.m., Officer Paul Ciesinski of *493the Hartford police department was on duty, driving northbound on Sigourney Street in Hartford, when he observed a red Nissan Maxima careen around a truck in the oncoming lane, cross the double yellow line and nearly hit his cruiser head-on. Ciesinski made a U-turn and followed the vehicle. Ciesinski did not call in for backup help because he was uncertain about whether he would be able to locate the vehicle. Furthermore, he believed no assistance was necessary because he was only contemplating a routine traffic stop. With Cie-sinski in pursuit, the defendant drove into the parking lot behind an apartment building at 183 Sigourney Street. Ciesinski exited his cruiser and, after looking around for a few seconds, spotted the Maxima parked in the lot.
As Ciesinski approached the vehicle, he observed its two occupants “scrunching down” or “laying down” in the front seat of the car, as if trying to avoid detection. Concerned for his safety, Ciesinski drew his weapon as he approached from the rear of the vehicle. He then shouted to the occupants to sit up, and ordered them to raise their hands into his line of sight. Although both occupants sat up, the defendant disobeyed Ciesinski’s repeated instructions to keep his hands in sight, twice dropping them down from the steering wheel out of the officer’s line of vision.
Ciesinski believed the defendant may have been reaching down for a weapon. Aware that gunshots had been fired in the general area earlier in the evening, and concerned for his own safety, Ciesinski ordered the defendant to get out of the vehicle and into the rear seat of the cruiser, the door of which could not be opened from the inside. Ciesinski then ordered the passenger, subsequently identified as the defendant’s *494brother, to get out of the Maxima and to stand against the trunk of the car, enabling the officer to call for backup without “running the risk of losing control of the situation.” Up until this point, Ciesinski had believed it would not have been practical for him to call for backup on his portable radio. Within approximately five minutes of Ciesinski’s call, Officer Michael Thomas arrived on the scene in his cruiser. After Ciesinski apprised Thomas of the situation, the officers removed the defendant from Ciesinski’s cruiser and frisked both the defendant and the passenger for weapons. The defendant was then returned to Ciesinski’s cruiser, and the passenger was placed in the rear of Thomas’ cruiser.8 Ciesinski then opened the front passenger door of the defendant’s vehicle and observed “in plain view” on the floor of the car, toward the driver’s side, a handgun, which was later identified as a .32 caliber revolver containing five live rounds and two spent rounds of ammunition. Ciesinski arrested the defendant for having a weapon in a motor vehicle and, incident to the arrest, he and Thomas then searched both the defendant and the vehicle. In the defendant’s pocket, they found a small bag of marijuana.
The defendant claims that the search of his person and his vehicle violated his rights under the federal and state constitutions. Specifically, he contends that his removal from the vehicle at gunpoint, his detention in a locked police cruiser, the patdown of his person, and the subsequent search of the vehicle were constitutionally unreasonable.9 We disagree.
*495I
The federal law of search and seizure in this area is well settled. “The fourth amendment to the federal constitution, made applicable to the states through the due process clause of the fourteenth amendment, provides in relevant part that [t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated. . . . State v. Floyd, 217 Conn. 73, 79-80, 584 A.2d 1157 (1991). Certain seizures are reasonable under the fourth amendment even in the absence of probable cause if there is a reasonable and articulable suspicion that a person has committed or is about to commit a crime. Florida v. Royer, 460 U.S. 491, 498, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983); Terry v. Ohio, [392 U.S. 1, 24, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)]; State v. Lamme, 216 Conn. 172, 184, 579 A.2d 484 (1990); State v. Anderson, 24 Conn. App. 438, 441, 589 A.2d 372, cert. denied, 219 Conn. 903, 593 A.2d 130 (1991).” (Internal quotation marks omitted.) State v. Kyles, 221 Conn. 643, 659-60, 607 A.2d 355 (1992).
When a reasonable and articulable suspicion exists, the detaining officer may conduct an investigative stop of the suspect in order to confirm or dispel his suspicions. Terry v. Ohio, supra, 392 U.S. 24; State v. Feder-ici, 179 Conn. 46, 51, 425 A.2d 316 (1979); State v. Acklin, 171 Conn. 105, 112, 368 A.2d 212 (1976). During the course of a lawful investigatory detention, if the officer reasonably believes that the detained individual might be armed and dangerous, he or she may under*496take a patdown search of the individual to discover weapons. Terry v. Ohio, supra, 24; State v. Williams, 157 Conn. 114, 118-19, 249 A.2d 245 (1968), cert. denied, 395 U.S. 927, 89 S. Ct. 1783, 23 L. Ed. 2d 244 (1969). Additionally, under the federal constitution, an officer conducting a Terry stop of an automobile may search the passenger compartment of the automobile for weapons, limited to areas where the weapon might be hidden, if he or she reasonably believes the suspect is potentially dangerous. Michigan v. Long, 463 U.S. 1032, 1049, 103 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983).
“Reasonable and articulable suspicion is an objective standard that focuses not on the actual state of mind of the police officer, but on whether a reasonable person, having the information available to and known by the police, would have had that level of suspicion. . . . The police officer’s decision . . . must be based on more than a hunch or speculation. ... In justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” (Citations omitted; internal quotation marks omitted.) State v. Gant, 231 Conn. 43, 65, 646 A.2d 835 (1994), cert. denied, 514 U.S. 1038, 115 S. Ct. 1404, 131 L. Ed. 2d 291 (1995).
“The determination of whether a reasonable and articulable suspicion exists involves a two-part analysis: (1) whether the underlying factual findings of the trial court are clearly erroneous; and (2) whether the conclusion that those facts gave rise to such a suspicion is legally correct. See State v. Cofield, 220 Conn. 38, 44, 595 A.2d 1349 (1991). The trial court’s conclusions must stand unless they are legally and logically inconsistent with the facts. . . . Id.; see State v. Lasher, 190 Conn. 259, 267, 460 A.2d 970 (1983).” (Internal quotation marks omitted.) State v. Kyles, supra, 221 Conn. 660-61. Because a trial court’s determination of the validity of a *497patdown search implicates a defendant’s constitutional rights, however, we engage in a careful examination of the record to ensure that the court’s decision was supported by substantial evidence. See State v. Greenfield, 228 Conn. 62, 68-69, 634 A.2d 879 (1993); State v. Damon, 214 Conn. 146, 154, 570 A.2d 700, cert. denied, 498 U.S. 819, 111 S. Ct. 65, 112 L. Ed. 2d 40 (1990); State v. Northrop, 213 Conn. 405, 414, 568 A.2d 439 (1990).
The defendant does not challenge as clearly erroneous the facts as set forth in the trial court’s summary of the incident. Nor does he contest the legality of the initial stop, or Ciesinski’s decision to order him out of the vehicle. See footnote 9. Rather, he argues that the circumstances and intensity of his detention exceeded the permissible bounds of a Terry stop. Specifically, he protests: (1) his detention in a police cruiser both before and after he was frisked for weapons and none were found on his person; (2) the search of his vehicle following that frisk, which resulted in the discovery of the gun; (3) his arrest for possession of a weapon in a motor vehicle; and (4) the search of his person incident to his arrest, which resulted in the discovery of marijuana.10 We conclude that, under the circumstances of this case, the facts available to Ciesinski and Thomas at the time of the incident were sufficient under the federal constitution to justify the investigative stop and the subsequent frisk of the defendant as well as the limited weapons search of the passenger compartment of his vehicle.11
*498It is undisputed that Ciesinski had observed the defendant drive recklessly, that reckless driving is a misdemeanor that carries a maximum possible penalty for a first offense of thirty days imprisonment and a fine of three hundred dollars; General Statutes § 14-222 (b);12 and that, pursuant to General Statutes § 54-lf,13 Ciesinski had the authority to arrest the defendant. Under Connecticut law, the decision of a police officer *499who has arrested a person for a motor vehicle offense either to release that person on his own recognizance or to take that person into custody is controlled by General Statutes § 14-140 (a), which provides in pertinent part: “Any person who has been arrested by an officer for a violation of any provision of any statute relating to motor vehicles may be released, upon his own recognizance, by such officer at his discretion . . . .” That section also provides certain exceptions for serious offenses that are not relevant here. The statute presumes custody and then permits the officer, in his discretion, to release the offender. State v. Carolina, 40 Conn. App. 762, 765-66, 673 A.2d 562, cert. denied, 237 Conn. 914, 675 A.2d 886 (1996). Consequently, Ciesinski had the authority to take the defendant into custody.14 The issue is not whether Ciesinski intended to take the defendant to the precinct; Scott v. United States, 436 U.S. 128, 138, 98 S. Ct. 1717, 56 L. Ed. 2d 168 (1978) (officer’s state of mind irrelevant provided that circumstances, viewed objectively, justify action); rather, the issue is whether, under an objective standard, there has been an unjustifiable intrusion into the constitutional zone of privacy. It is with this statutory authority to arrest in mind that we consider whether Ciesinski acted reasonably in detaining the defendant.
At 4 a.m., after witnessing the traffic offense, Ciesin-ski approached the defendant’s vehicle, and observed two men15 who appeared to be trying to evade detection *500by ducking down in their seats.16 Ciesinski was working alone in a part of Hartford known by him to be a high crime area. Additionally, there had been an earlier broadcast over the police radio that gunshots had been fired in the vicinity. When told to keep their hands in sight, the car’s passenger had complied with the directive but the defendant had twice dropped his hands out of sight, in direct disobedience of Ciesinski’s order, prompting Ciesinski to order the defendant out of the vehicle. As he exited the vehicle, the defendant did not display a license, registration or anything else that might otherwise have dispelled the officer’s suspicions regarding the defendant’s hand movements.
Under those circumstances, Ciesinski, who was still alone, could reasonably have been concerned for his safety. The defendant’s argument that the frisk was unjustified because nothing occurred after he was removed from the vehicle that “in any way caused Officer Ciesinski’s ‘suspicion’ to rise” focuses on the wrong inquiry. The question is whether anything occurred after the defendant was removed from the vehicle that reasonably would have caused Ciesinski’s suspicions to abate. Consequently, the officer could reasonably have felt the need to frisk the defendant to assure himself that no weapons were readily available to the two men. In order to accomplish this safely, he first had to secure the situation and call for backup. He was not required to ignore reasonable safety concerns to the point of his own peril. State v. Escobales, 16 Conn. App. 272, 275, 547 A.2d 553, cert. denied, 209 Conn. 827, 552 A.2d 434 *501(1988), cert. denied, 490 U.S. 1023, 109 S. Ct. 1753, 104 L. Ed. 2d 189 (1989).
One function of a constitutionally permissible Terry stop is to maintain the status quo for a brief period of time so as to enable the police to conduct their investigation. State v. Braxton, 196 Conn. 685, 689, 495 A.2d 273 (1985). “Determination of the means that are reasonably necessary to maintain the status quo necessarily depends upon a fact-bound examination of the particular circumstances of the particular governmental intrusion on the personal security of a suspect.” Id. “[T]he scope of intrusion permitted will vary to some extent with the particular facts and circumstances in each case.” Florida v. Royer, supra, 460 U.S. 500.
Under the circumstances of this case, and in light of police procedure that prohibited Ciesinski from approaching or handcuffing either occupant without backup, it was reasonably necessary to separate the defendant and his brother by placing one in the cruiser and ordering the other to stand against the vehicle. See State v. Braxton, supra, 196 Conn. 690 (“fw]ithout immediate access to the assistance of fellow officers, a lone police officer may reasonably need the facilities of his police cruiser for a brief period of time so that he may safely continue to assist in the investigation of the crime”). The first detainment of the defendant in the cruiser lasted only until Thomas arrived, at which time the officers were able to conduct a patdown of both the defendant and the passenger for weapons. In choosing among his available options, an officer may reasonably determine that it is safer, and thus more prudent, to secure the situation by placing a suspect, whose conduct gave rise to the lawful investigatory detention, in the cruiser for a brief period of time rather than to risk his personal safety by conducting a limited protective search of the front seat of a vehicle with the suspect and his passenger standing over him. We do *502not require police officers who are properly attempting to neutralize the threat of physical harm to do so at increased peril. State v. Escobales, supra, 16 Conn. App. 275. Requiring an officer to conduct the limited search allowed under Michigan v. Long, supra, 463 U.S. 1049, in such a fashion would be incompatible with the fundamental precepts underlying Terry.
Moreover, although nothing was discovered here during the patdown of the defendant or his passenger, Ciesinski still had not had the opportunity to search the vehicle to dispel his initial reasonable concerns of a safety threat. At that point in time, Ciesinski had two choices — either issue a summons and release the defendant or arrest him for the misdemeanor offense. If he merely intended to issue a summons and release the defendant, Ciesinski would have been reasonably justified in making sure there was no weapon available to the defendant immediately upon his release.17 Michigan v. Long, supra, 463 U.S. 1051-52 (“[T]he officers did not act unreasonably in taking preventive measures to ensure that there were no other weapons within [the defendant’s] immediate grasp before permitting him to reenter his automobile. . . . [I]f the suspect is not placed under arrest, he will be permitted to reenter his automobile, and he will then have access to any weapons inside.”); see United States v. Sanders, 994 F.2d 200 (5th Cir. 1993) (if no probable cause for arrest, officer would have released defendant who would then have had ability to reach gun). We conclude that the officers here were justified in checking the vehicle before releasing the two men, either of whom would have had access to the vehicle and any weapon therein.
*503We tolerate the Terry patdown to protect the police in the performance of their investigatory duties from serious injury as a result of concealed weapons. Under the circumstances of this case, this goal would have been only half accomplished had the officers not been able to check the front seat.18 “[Tjhere can be no ready test for determining reasonableness other than by balancing the need to search against the invasion which the search entails.” Camara v. Municipal Court, 387 U.S. 523, 536-37, 87 S. Ct. 1727, 18 L. Ed. 2d 930 (1967). “We judge the permissibility of a particular law enforcement practice by balancing its intrusion on the individual’s interests against its promotion of legitimate state governmental interests, and examine the intrusion to determine whether it is the minimum search necessary under the circumstances. State v. Lamme, 19 Conn. App. 594, 599, 563 A.2d 1372 (1989), aff'd, 216 Conn. 172, 579 A.2d 484 (1990).” State v. Boisvert, 40 Conn. App. 420, 425, 671 A.2d 834, cert. denied, 237 Conn. 903, 674 A.2d 1332 (1996).
On the basis of our review of the record, we conclude that, in light of the facts found by the trial court, the search of the vehicle was constitutionally valid. Ciesin-ski acted upon his reasonable suspicion, sufficiently articulated in his testimony as credited by the trial court and objectively supported by the circumstances surrounding the encounter, that the defendant might have been armed. Furthermore, the protective search of the recently occupied front seat of the vehicle was properly restricted to the area where the defendant might have dropped something from his hands when he lowered them out of the officer’s sight. The search did not exceed *504constitutionally permissible bounds under the federal constitution.
II
We next turn to an analysis of the constitutional validity of the search of the defendant’s person and his vehicle under the state constitution. Specifically, the defendant claims that the officers violated his rights under article first, §§ 7 and 9, of the Connecticut constitution when they removed him from his vehicle at gunpoint, when they placed him in the cruiser both before and after he was frisked for weapons, and when they searched his vehicle. We disagree.
It is well settled that we are not bound by the decisions of the United States Supreme Court in interpreting the contours of article first, §§ 7 and 9. State v. Lamme, supra, 216 Conn. 183. “It is well established that federal constitutional . . . law establishes a minimum national standard for the exercise of individual rights and does not inhibit state governments from affording higher levels of protection for such rights. . . . State v. Oquendo, 223 Conn. 635, 649, 613 A.2d 1300 (1992). Moreover, we have held that [i]n the area of fundamental civil liberties — which includes all protections of the declaration of rights contained in article first of the Connecticut constitution — we sit as a court of last resort. ... In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut citizens have come to expect as their due. Accordingly, decisions of the United States Supreme Court defining fundamental rights are persuasive authority to be afforded respectful consideration, but they are to be followed by Connecticut courts only when they provide no less individual protection than is guaranteed by Connecticut law. . . . State v. Marsala, 216 Conn. 150, 160, 579 A.2d 58 (1990). Recognizing that our state constitution is an instrument of progress *505... is intended to stand for a great length of time and should not be interpreted too narrowly or too literally . . . State v. Oquendo, supra, 649; we have concluded in several cases that the state constitution provides broader protection of individual rights than does the federal constitution. See, e.g., id., 652; State v. Marsala, supra, 171; State v. Dukes, 209 Conn. 98, 112, 547 A.2d 10 (1988), and cases cited therein.” (Internal quotation marks omitted.) State v. DeFusco, 224 Conn. 627, 632, 620 A.2d 746 (1993).
Specifically, we have held that article first, § 7, affords protections to the citizens of this state beyond those provided by the fourth amendment to the federal constitution, as that provision has been interpreted by the United States Supreme Court. See State v. Miller, 227 Conn. 363, 379, 630 A.2d 1315 (1993); State v. Geisler, 222 Conn. 672, 690, 610 A.2d 1225 (1992); State v. Marsala, supra, 216 Conn. 160-61; State v. Dukes, supra, 209 Conn. 120, 122-23. We have also held that article first, § 9, provides protections beyond those afforded by the fourth amendment. See State v. While, 229 Conn. 125, 149, 640 A.2d 572 (1994).
In our independent determination of whether to uphold the propriety of a search as a matter of state constitutional law, several factors may be useful: “(1) the textual approach; see, e.g., Stolberg v. Caldwell, 175 Conn. 586, 597-98, 402 A.2d 763 (1978), appeal dismissed sub nom. Stolberg v. Davidson, 454 U.S. 958, 102 S. Ct. 496, 70 L. Ed. 2d 374 (1981) (‘Unless there is some clear reason for not doing so, effect must be given to every part of and each word in the constitution.’); (2) holdings and dicta of this court, and the Appellate Court; see, e.g., Doe v. Maher, 40 Conn. Sup. 394, 448-49, 515 A.2d 134 (1986) (trial court used strict scrutiny to analyze sex discrimination claim based on the equal protection clause of the state constitution, relying, in part, on dicta from the Connecticut Supreme Court *506regarding what standard would be used once Connecticut’s equal rights amendment was adopted); (3) federal precedent-, see, e.g., State v. Lamme, [supra, 216 Conn. 184] (‘The adoption of federal constitutional precedents that appropriately illuminate open textured provisions in our own organic document in no way compromises our obligation independently to construe the provisions of our state constitution.’); (4) sister state decisions or sibling approach; see, e.g., State v. Gethers, 197 Conn. 369, 386-87, 497 A.2d 408 (1985); Cologne v. Westfarms Associates, [192 Conn. 48, 58-59, 469 A.2d 1201 (1984)]; (5) the historical approach, including the historical constitutional setting and the debates of the framers; see, e.g., State v. Lamme, supra, [216 Conn.] 178-80; Cologne v. Westfarms Associates, supra, 60-62; Palka v. Walker, 124 Conn. 121, 126, 198 A. 265 (1938); and (6) economic/sociological considerations. See State v. Barton, [219 Conn. 529, 546, 594 A.2d 917 (1991)]; State v. Dukes, supra, [209 Conn.] 115; see generally State v. Jewett, 146 Vt. 221, 500 A.2d 233 (1985); M. Margulies, ‘Connecticut’s Free Speech Clauses: A Framework and an Agenda,’ 65 Conn. B.J. 437 (1991) (an analytical framework for state constitutional analysis in the context of the free speech clauses); E. Peters, ‘State Constitutional Law: Federalism in the Common Law Tradition,’ 84 Mich. L. Rev. 583 (1986) (book review).” (Emphasis in original.) State v. Geisler, supra, 222 Conn. 685-86.
Of these analytical tools, in his challenge to his detention, the defendant “relies primarily on the developed body of search and seizure case law based on the state constitution which [has] delineated the boundary between the warrantless police intrusions that are nonetheless constitutional and those warrantless intrusions that violate article [first], § 7, of the state constitution.”19 *507Specifically, he claims that when he was placed in the cruiser, he was “seized” in violation of the Oquendo requirement that the Terry seizure be justified with particularized information and that, even if this early intrusion had been proper, his placement in the cruiser after the frisk, in the absence of articulable and specific facts, was unreasonable.
The defendant’s reliance on Oquendo does little to advance his cause. In that case, this court declined to adopt the restricted definition of a seizure employed by the United States Supreme Court in California v. Hodari D., 499 U.S. 621, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991), and concluded that the defendant had been seized within the meaning of article first, §§ 7 and 9, of the Connecticut constitution. State v. Oquendo, supra, 223 Conn. 652-53. That having been determined, the court proceeded to decide whether the trial court had properly concluded that the seizure had been grounded on a reasonable and articulable basis of suspicion. “Article first, §§ 7 and 9, of our state constitution permit a police officer in appropriate circumstances and in an appropriate manner to detain an individual for investigative purposes even though there is no probable cause to make an arrest .... In determining whether the detention was justified in a given case, a court must consider if [b]ased upon the whole picture the detaining officers [had] a particularized and objective basis for suspecting the particular person stopped of criminal activity. ... A court reviewing the legality of a stop must therefore examine the specific information available to the police officer at the time of the initial intrusion and any rational inferences to be derived therefrom. . . . These standards, which mirror those set forth by the United States Supreme Court in Terry v. Ohio, supra, [392 U.S. 27] with regard to fourth amendment analysis, govern the legality of investigatory detentions under article first, §§ 7 and 9, of our *508state constitution. . . .” (Citations omitted; internal quotation marks omitted.) Id., 654.
The state does not argue, as it did in Oquendo, that the defendant had not been seized. Rather, the state defends the intrusion in this case as reasonable under the standards set forth in Terry v. Ohio, supra, 392 U.S. 27. We have already stated that we agree with the state that the police conduct regarding the defendant’s person was in all respects appropriate. Accordingly, we conclude that the trial court properly determined that the detaining officers acted diligently to pursue a means of investigation that was likely to confirm or dispel their suspicions quickly.
The defendant also argues, however, that the state constitution does not permit the protective search of a vehicle for weapons, although the right to make such a search was upheld under the federal constitution in Michigan v. Long, supra, 463 U.S 1047-50. He relies upon four of the six factors noted in State v. Geisler, supra, 222 Conn. 685:20 (1) Connecticut case law on search and seizure; (2) Justice Brennan’s dissenting opinion in Michigan v. Long, supra, 1053; (3) the sister state decision in People v. Torres, 74 N.Y.2d 224, 543 N.E.2d 61, 544 N.Y.S.2d 796 (1989); and (4) the economic, social and doctrinal legal values discussed by Professor Wayne LaFave in his treatise on search and seizure.21 We are unpersuaded.
Although our state constitution does in some instances afford greater protection than its federal counterpart, no state court precedents discussing Terry searches support the defendant’s argument for independent meaning. Applications of Terry principles in the *509context of motor vehicle stops are already embodied in our state constitution. See, e.g., State v. Torres, 230 Conn. 372, 382-83, 645 A.2d 529 (1994) (reasonable articulable suspicion standard); State v. Lamme, supra, 216 Conn. 172 (principles of Terry define when detention is clearly warranted by law under article first, § 9, of state constitution); State v. Dukes, supra, 209 Conn. 122 (state constitution permits police to require occupants to step out of lawfully stopped motor vehicle); State v. Anderson, supra, 24 Conn. App. 441 (state and federal constitutions permit brief investigatoiy stops based on reasonable and articulable suspicion).
Against this background, we must decide whether the safety concerns underlying Terry should be abandoned when those very same safety concerns prompt a limited weapons search of the passenger compartment of a lawfully stopped vehicle. We reject the defendant’s argument that an area search is per se inconsistent with a Terry patdown of the person. We have stated that “[a]uthorizing police under our constitution to go beyond a patdown . . . for weapons means that the intensity of such a sear ch is limited to that which, under the circumstances, is necessary to the discovery of weapons. Thus, it will depend upon what is reasonable to the officer at that time and permits the accomplishment of the purpose of neutralizing potentially available weapons without endorsing a broader purpose of searching for evidence.” State v. Dukes, supra, 209 Conn. 122-23. The defendant has proffered no principled reason why a different approach should apply in this case.
On the basis of the totality of the circumstances standard by which we assess the propriety of a limited protective search of a motor vehicle for weapons; State v. Kyles, supra, 224 Conn. 661; we conclude that the principles of Terry were properly vindicated when Cie-sinski took preventive measures to ensure that there *510would be no weapons within the defendant’s immediate grasp before permitting him to reenter his vehicle. “[T]he intrusion was ‘strictly circumscribed by the exigencies which justif[ied] its initiation.’ ” Michigan v. Long, supra, 463 U.S. 1051, quoting Terry v. Ohio, supra, 392 U.S. 26.
To accept the defendant’s approach would impose upon a police officer a Hobson’s choice: do not make a limited intrusion even though there exists a reasonable belief that a weapon may be concealed, thereby increasing the risk that the officer will be shot; or, when possible, as in this case, formally arrest the defendant and have the vehicle towed to the station to ensure police safety. Neither of these alternatives, however, is reasonable.
Finally, the defendant relies on People v. Torres, supra, 74 N.Y.2d 224, in which the New York Court of Appeals declined to adopt Michigan v. Long, supra, 463 U.S. 1032.22 A close look at Torres, however, persuades us that its reasoning is flawed. In Torres, the court began by emphasizing that its decision to reject federal precedent was “foreshadowed” by its decision in New York v. Belton, 55 N.Y.2d 49, 432 N.E.2d 745, 447 N.Y.S.2d 873 (1982), wherein that court on remand declined to follow the United States Supreme Court decision in New York v. Belton, 453 U.S. 454, 460-61, 101 S. Ct. 2860, 69 L. Ed. 2d 768 (1981) (automobile’s passenger compartment and closed containers within that compartment may be searched as incident to lawful arrest). Against that background, and blurring the distinction between the type of search approved by the United States Supreme Court in Belton, and the one approved in Michigan v. Long, supra, 1049, the New *511York Court of Appeals held in Torres that it was an unjustifiable intrusion for police officers, following a lawful Terry stop based upon an anonymous tip regarding an individual wanted on homicide charges, to reach into the defendant’s vehicle, after the two occupants had been removed and while one, the defendant, was still being frisked, and remove and search a shoulder bag taken from the front seat, where it had been left by the defendant. The court found the concern in Long regarding the possibility that the defendant, upon reentry into his vehicle, might reach for a concealed weapon to be “unrealistic” and “far-fetched.” People v. Torres, supra, 230. We disagree and have already concluded otherwise.
The dissent in Torres better recognizes that “officers’ . . . safety concerns are not [always] alleviated, in law and certainly not in fact, by a frisk of the person only [where there exists] the continuing, frighteningly real nature of the threat presented by the accessibility of the gun as soon as the defendant might reenter or reach into the car.” Id., 236 (Bellacosa, J., dissenting). This is particularly true under the circumstances of this case, wherein the defendant repeatedly lowered his hands despite the officer’s request to keep them in sight. Accordingly, we conclude that the trial court applied the correct standards and properly concluded that Cie-sinski was reasonably justified in his behavior toward the defendant and his vehicle.
The judgment is affirmed.
In this opinion NORCOTT, PALMER and MCDONALD, Js., concurred.

 General Statutes § 29-38 provides: “Weapons in vehicles. Any person who knowingly has, in any vehicle owned, operated or occupied by him, any weapon for which a proper permit has not been issued as provided in section 29-28 or section 53-206, or has not registered such weapon as required by section 53-202, as the case may be, shall be fined not more than one thousand dollars or imprisoned not more than five years or both, and the presence of any such weapon in any vehicle shall be prima facie evidence of a violation of this section by the owner, operator and each occupant thereof. The word ‘weapon,’ as used in this section, means any pistol or revolver, any dirk knife or switch knife or any knife having an automatic spring release device by which a blade is released from the handle, having a blade of over one and one-half inches in length, and any other dangerous or deadly weapon or instrument, including any slung shot, blackjack, sand *491bag, metal or brass knuckles, stiletto, knife, the edged portion of the blade of which is four inches or over in length or martial arts weapon as defined in section 53a-3. The provisions of this section shall not apply to any person enrolled in and currently attending a martial arts school, with official verification of such enrolment and attendance, having any such martial arts weapon in a vehicle while traveling to and from such school.”


 General Statutes § 21a-279 (c) provides: “Any person who possesses or has under his control any quantity of any controlled substance other than a narcotic substance, or a hallucinogenic substance other than marijuana or who possesses or has under his control less than four ounces of a cannabis-type substance, except as authorized in this chapter, for a first offense, may be fined not more than one thousand dollars or be imprisoned not more than one year, or be both fined and imprisoned; and for a subsequent offense, may be fined not more than three thousand dollars or be imprisoned not more than five years, or be both fined and imprisoned.”


 General Statutes § 54-94a provides: “Conditional nolo contendere plea. Appeal of denial of motion to suppress or dismiss. When a defendant, prior to the commencement of trial, enters a plea of nolo contendere conditional on the right to take an appeal from the court’s denial of the defendant’s motion to suppress evidence based on an unreasonable search or seizure, motion to suppress statements and evidence based on the involuntariness of a statement or motion to dismiss, the defendant after the imposition of sentence may file an appeal within the time prescribed by law. The issue to be considered in such an appeal shall be limited to whether it was proper for the court to have denied the motion to suppress or the motion to dismiss. A plea of nolo contendere by a defendant under this section shall not constitute a waiver by the defendant of nonjurisdictional defects in the criminal prosecution.”
Practice Book § 4003 (a) provides: “When a defendant, prior to the commencement of trial, enters a plea of nolo contendere conditional on the right to take an appeal from the court’s denial of the defendant’s motion to suppress evidence based on an unreasonable search or seizure, [motion to suppress statements and evidence based on the involuntariness of a statement] or motion to dismiss, the defendant after the imposition of sentence may file an appeal within the time prescribed by law. The issue to be *492considered in such appeal shall be limited to whether it was proper for the court to have denied the motion to suppress or the motion to dismiss. A plea of nolo contendere by a defendant under this [subsection] shall not constitute a waiver by the defendant of nonjurisdictional defects in the criminal prosecution. The court shall not accept a nolo contendere plea pursuant to this subsection where the denial of the motion to suppress would not have a significant impact upon the disposition of the case in the trial court. The court shall also decline to accept such a nolo contendere plea where the record available for review of the denial of the motion to suppress or motion to dismiss is inadequate for appellate review of the court’s determination thereof.”


 The defendant appealed from the judgment of the trial court to the Appellate Court, and we transferred the appeal to this court pursuant to Practice Book § 4023 and General Statutes § 51-199 (c).


 The fourth amendment to the United States constitution provides: “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.”


 The constitution of Connecticut, article first, § 7, provides: “The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”
The constitution of Connecticut, article first, § 9, provides: “No person shall be arrested, detained or punished, except in cases clearly warranted by law.”


 In its oral decision denying the defendant’s motion to suppress, the trial court stated facts regarding the incident that the defendant does not *493challenge on appeal as clearly erroneous and upon which this opinion relies. See State v. Groomes, 232 Conn. 455, 468, 656 A.2d 646 (1995).


 Although the defendant suggests that he was handcuffed after the initial patdown of his person and prior to being placed in the cruiser the second time, the trial court did not make such a finding. The trial court found only that the defendant had been handcuffed at some point during the incident. Indeed, our review of the record shows that the trial court expressly rejected the passenger’s testimony that Ciesinski, acting alone, had handcuffed the defendant when he was first removed from his vehicle and before he was placed in the cruiser the first time.


 The defendant does not challenge the validity of the trial court’s conclusion that there was probable cause for the police to make the traffic stop *495for reckless driving. Furthermore, he acknowledges that, following a valid traffic stop, an officer may request the driver to step out of his or her vehicle. See Pennsylvania v. Mimms, 434 U.S. 106, 110-11, 98 S. Ct. 330, 54 L. Ed. 2d 331 (1977); State v. Dukes, 209 Conn. 98, 122, 547 A.2d 10 (1988). Indeed, the United States Supreme Court has recently held that this authority extends to passengers as well. Maryland v. Wilson, U.S. , 117 S. Ct. 882, 886, 137 L. Ed. 2d 41 (1997).


 The defendant argues that the police conduct leading up to and during the search of his vehicle was unconstitutional under the state and federal constitutions and that the seizure of the gun and the marijuana consequently were inadmissible fruits of the illegal intrusions. Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441 (1963); State v. Greenfield, supra, 228 Conn. 62


 Unlike the full warrantless searches of the vehicles at issue in State v. Badgett, 200 Conn. 412, 512 A.2d 160, cert. denied, 479 U.S. 940, 107 S. Ct. 423, 93 L. Ed. 2d 373 (1986), State v. Dukes, 209 Conn. 98, 547 A.2d 10 (1988), and State v. Miller, 227 Conn. 363, 630 A.2d 1315 (1993), none of which *498involved immediate, legitimate safety concerns on the part of the officers involved, the search presently at issue, and the only basis upon which we decide this case, was a limited weapons search of the passenger compartment of the defendant’s vehicle under the principles articulated in Terry v. Ohio, supra, 392 U.S. 24, and Michigan v. Long, supra, 463 U.S. 1049.


 Ciesinski issued the defendant a misdemeanor summons and the state charged him with reckless driving in violation of § 14-222. That charge was nolled after the defendant entered his conditional nolo plea.


 General Statutes § 54-lf provides: “Arrest without warrant. Pursuit outside precincts, (a) For purposes of this section, the respective precinct or jurisdiction of a deputy sheriff or a special deputy sheriff shall be wherever he is required to perform his duties. Peace officers, as defined in subdivision (9) of section 53a-3, in their respective precincts, shall arrest, without previous complaint and warrant, any person for any offense in their jurisdiction, when the person is taken or apprehended in the act or on the speedy information of others, provided that no constable elected pursuant to the provisions of section 9-200 shall be considered a peace officer for the purposes of this subsection, unless the town in which such constable holds office provides, by ordinance, that constables shall be considered peace officers for the purposes of this subsection.
“(b) Members of the division of state police within the department of public safety or of any local police department or any chief inspector or inspector in the division of criminal justice shall arrest, without previous complaint and warrant, any person who the officer has reasonable grounds to believe has committed or is committing a felony.
“(c) Members of any local police department or the office of state capital security, sheriffs, deputy sheriffs, special deputy sheriffs and constables who are certified under the provisions of sections 7-294a to 7-294e, inclusive, and who perform criminal law enforcement duties, when in immediate pursuit of one who may be arrested under the provisions of this section, are authorized to pursue the offender outside of their respective precincts into any part of the state in order to effect the arrest. Such person may then be returned in the custody of such officer to the precinct in which the offense was committed.
“(d) Any person arrested pursuant to this section shall be presented with reasonable promptness before proper authority.”


 The state relies upon this presumption of custody to argue that the searches of the defendant and his vehicle were incident to his arrest. See State v. Waller, 223 Conn. 283, 612 A.2d 1189 (1992). The trial court, however, did not rely upon this theory as a basis upon which to deny the defendant’s motion to suppress evidence. In light of our decision in this case, we need not decide whether to endorse the state’s reasoning.


 In its memorandum of decision, the trial court referred to Ciesinski, the defendant and his brother as “healthy, good-sized, normal male individuals.” The defendant’s brother testified that he weighed approximately 225 pounds.


 Although the defendant’s brother lived in the building adjacent to the parking lot in which the incident occurred, the trial court expressly found that Ciesinski was unaware of that information until after the gun was discovered and, therefore, that fact can play no role in assessing whether the officer acted reasonably. Moreover, neither the defendant nor his brother had exited from the vehicle to walk toward the building prior to Ciesinski’s arrival. Instead, they appeared to be attempting to hide to avoid detection.


 The other alternative would have been for the officers to formally arrest the defendant. A formal arrest, however, constitutes a far greater intrusion into the defendant’s privacy than the brief detention needed in this case to confirm the officers’ safety and, therefore, would not have been a reasonable alternative.


 Moreover, police officers routinely are required to request the driver to produce the vehicle’s registration certificate in conducting a traffic offense investigation. It would not have been prudent, however, for Ciesinski to ask for this paper, usually kept in the vehicle, until he was certain there was no weapon in the vehicle.


 The defendant does not make an independent argument under article first, § 9, of the state constitution. See State v. White, supra, 229 Conn. 149.


 The defendant provides no textual or historical basis for assigning independent meaning to our state constitutional provisions relating to limited vehicle searches for weapons.


 See 4 W. LaFave, Search and Seizure (3d Ed. 1996) § 9.4-9.5 (e).


 We note that the defendant cites to no other case, and we have found none, in which a state court determines that its state constitution prohibits the protective search of a vehicle for weapons upheld in Michigan v. Long, supra, 463 U.S. 1032.